Citation Nr: 1338785	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-37 513	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hyperthyroidism claimed as Grave's disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1995 to December 2001.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was previously remanded by the Board in January 2012.

The Veteran indicated in her September 2009 VA Form 9 that she wished to testify at a Board hearing.  VA scheduled a hearing for January 2011 and notified the Veteran in a letter dated December 2010.  However, because the Veteran failed to attend, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the time of the January 2012 remand, there was a partially positive opinion on file from a VA endocrinologist from whom the appellant had received treatment.  The opinion was offered without review of the claims folder.  A more thorough review of the record and a more comprehensive opinion was sought from that endocrinologist or a similar situated professional with expertise in endocrinology.

The opinion obtained was from a medical doctor with an expertise in occupational medicine.  While he may be qualified, there is no showing of any special training in endocrinology.  Further, there is no indication that the examiner who issued the original opinion was unavailable, or that there was no other person in that department who could have responded.  No particular reference to that opinion was made in the addendum.

Moreover, evidence has been added to the record since the most recent opinion.  The Veteran's representative has argued that the opinion is not complete as these records were recently translated and were not reviewed by the physician who entered the most recent opinion.  That matter can be resolved while the case is in remand status.

In view of the foregoing this case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the VA endocrinologist who made the February 2009 statement with regard to the etiology of the Veteran's Graves' disease.  If that endocrinologist is not available, an opinion should be solicited from another medical professional with sufficient expertise in endocrinology.  The claims file must be made available to the examiner for review.  The examiner should then address the question as to whether it is at least as likely as not (that is, a 50 percent degree of likelihood or greater) that the Veteran's Graves' disease is causally related to her several years of active service.  It should be indicated whether there are in-service symptoms that are indicators of the presence or possible onset of the disease.  The rationale should be provided for any opinion given, and the factors upon which any medical opinion is based must be set forth.  If any opinion with supporting rationale cannot be provided because it would be too speculative, the examiner should explain why this is so.  The examiner should indicate that he or she has made a review of the service treatment records before rendering his or her opinion.  

The examiner should comment on and reconcile the addendum opinion with the 2009 opinion on file.  If the original physician is not available, that should be detailed.  Care should be taken that any subsequent physician have expertise in endocrinology, and such expertise should be documented.

2.  After all appropriate development has been completed, VA should consider all the evidence of record and readjudicate the claim.  If the benefit sought is denied, the Veteran and her representative should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



